Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3-9-2022 have been fully considered but they are not persuasive. Applicant has elected to amend in previously allowable subject matter and thus 1-5, 7, 9-21, 23, and 24 are allowed.
Newly added claim 25 is the only remaining rejected claim. In the interests of expediting prosecution, Examiner placed a call and left a message proposing cancelling claim 25 to the undersigned on 3/25/2022 that was not returned. Based on Applicant’s amendment, Kurokawa et al. (U.S. App. 2008/0272999) is cited below and discloses the concept of local grayscale control based on image regions. 
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. App. 2020/0234634) in view of Kurokawa et al. (U.S. App. 2008/0272999) and Greier et al. (U.S. App. 2002/0149598).
In regard to claim 25, Li teaches a method for driving a display panel (see Abstract), wherein the display panel comprises a first display region, a second display region and a third display region (see Fig. 1, Items A1-A3); wherein the second display region is disposed between the first display region and the third display region (see Fig. 1, A3 is between A2 and A1), and at least part of the first display region is reused as an optical element reserved region (see Fig. 1, A1 contains pixels); and wherein the method comprises: acquiring one frame of picture to be displayed (se Figs. 2 and 3, displaying a frame includes grayscale values); dividing the frame of picture to be displayed into a first partition picture, a second partition picture and a third partition picture (see at least Para. 6 and 43 displaying grayscale values of frame in regions); and displaying the first partition picture in the first display region, displaying the second partition picture in the second display region, and displaying the third partition picture in the third display region (see at least Para. 6 and 43-45 displaying grayscale values of frame in regions); wherein in response to displaying the second partition picture (see Fig. 1).
Li is not relied upon to teach sub-pixels in the second display region comprise two types of sub-pixels having different luminance under a same gray scale, the two types of sub-pixels in the display region comprise first sub-pixels having display luminance L21 and second sub-pixels having display luminance L22, and L21 > L22.
However, Kurokawa teaches pixels in the second display region comprise two types of pixels having different luminance under a same gray scale (see at least Fig. 11B and Para. 18 and 185 different grayscales applied per region). 
It would have been obvious to a person of ordinary skill in the art to modify the display of Li to include the grayscales of Kurokawa for reduced power consumption and problems with brightness (see Para. 5 and 235).
Li and Kurokawa are not relied upon to teach the pixels are sub-pixels and the two types of sub-pixels in the display region comprise first sub-pixels having display luminance L21 and second sub-pixels having display luminance L22, and L21 > L22.
However, Greier teaches the pixels are sub-pixels and the two types of sub-pixels in the display region comprise first sub-pixels having display luminance L21 and second sub-pixels having display luminance L22, and L21 > L22 (see Fig. 20 sub-pixel pattern has a wide range including adjacent sub-pixels of two different luminesces).
It would have been obvious to a person of ordinary skill in the art to modify the display of Li and Kurokawa to include the luminance of Greier to reduce the color shift f (see Para. 13). Examiner also notes Li and Kurokawa discloses the base product/process of adjusting brightness of display regions while Grier discloses the known technique to adjust the brightness of sub-pixels so as to have two sub-pixels be of two different brightnesses so as to yield predictable results in the display of an image in the device of Li as modified by Kurokawa. 
Allowable Subject Matter
Claims 1-5, 7, 9-21, 23, and 24 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694